DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Figures 2-4, claims 1-2, 4-8 and 10-11 in the reply filed on 03/11/2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al [US 2012/0261747] in view of Liao et al [US 2018/0315759].
With respect to claim 1, PARK et al (fig. 1B) disclose a semiconductor device, comprising: 
a substrate (100) (pp [0036]) having a plurality of active areas (103) (pp [0036]) and at least one gate trench (105) (pp [0037]) formed therein, the gate trench being located at least partially within the plurality of active areas; 
a buried gate (135) (pp [0036]) and an insulating material layer (140) (pp [0037]; [0037]) formed in the gate trench, the insulating material layer being located on the buried gate; and 
a bit line contact plug (155) (pp [0040]) formed over a portion of the insulating material layer and coupled to one of the plurality of active areas.
PARK et al fail to disclose that wherein the bit line contact plug containing a void.  However, Liao et al (fig. 4) disclose the bit line contact plug (40) (pp [0015]) containing a void (42) (pp [0015]).  Therefor it would have been obvious to one skill in the art to have the void in the contact plug as taught by Liao et al into the device of PARK et al in order to strengthen the entire contact plug structure (pp [0019]).

With respect to claim 2, PARK et al (fig. 1B) disclose that wherein the bit line contact plug (155) (pp [0040]) extends from a top above an upper surface of the insulating material layer (140) (pp [0037]; [0037]) to a bottom located at a .

Allowable Subject Matter
Claims 6-8 and 10-11 allowed.
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HOAI V PHAM/Primary Examiner, Art Unit 2892